                                                                ffusnc S;NY                             /1
                                                                I DOCUMENT
                                                                I ELE CTRONI CALLY FILED
                                                               I
UNITED STATES DISTRICT COURT
                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            - - - - : -- - - -
                                                                . DATE FILED:     3 \ \"=>   \ 2.c::.
MOHAMED FARGHAL Y,
                                                                =
               Plaintiff,
                                                       18-CV-11106 (AJN) (BCM)
       -against-
                                                       ORDER
POTAMKIN CADILLAC-BUICK-
CHEVROLET-GEO, LTD., et al. ,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The telephonic conference scheduled for March 16, 2020, at 10:30 a.m. , shall be
conducted using the following dial-in information:

       Call in number:        888-363-4749
       Access Code:           7185839

The parties are directed to dial in to this teleconference line on March 16, 2020, at 10:30 a.m.

Dated: New York, New York
       March 10, 2020
                                             SO ORDERED.




                                             United States Magistrate Judge
